Citation Nr: 1621434	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, with associated hip and leg pain.

2.  Entitlement to service connection for a foot disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to February 2003, from May 2003 to November 2003, from October 2004 to November 2005 and from August 2008 to April 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for back pain and service connection for toe nails falling off.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015; a transcript of the hearing is associated with the record.  Additional evidence was received after the Board hearing; the Veteran verbally waived RO consideration of such evidence received after the Board hearing during the hearing.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for a low back disorder, with associated hip and leg pain, the Veteran asserts that his claimed disability is due to active duty service.  Specifically, he states that he fell while playing volleyball during his last period of active duty service.  

Service treatment records dated in March 2009 show that the Veteran complained of lower back pain, described as sharp with radiation to his left thigh.

A June 2009 VA treatment record shows a diagnosis of low back pain.  A VA treatment record dated in June 2010 reflects that the Veteran was afforded an Operation Enduring Freedom/Operation Iraqi Freedom Post Combat Post Deployment Initial Assessment where he noted back pain.  A magnetic resonance imaging showed an impression of mild facet arthropathy in the lumbar spine.  An assessment of chronic deployment-related low back pain with minimal pathology was provided.   

The Veteran underwent a VA spine examination in January 2011.  He reported daily back pain, described as 7 out of 10.  He also reported stiffness and weakness.  The pain radiated to his left leg.  Flare-ups periodically occurred with activity.  Mild tenderness was noted over the lumbar spine.  

The VA examiner stated that despite subjective complaints of lumbar spine, there were no objective findings to substantiate a diagnosis.  The VA examiner noted that he could not resolve the issue of the Veteran's claim for back pain caused by or the result of military service without resorting to mere speculation.  

A VA treatment record dated in April 2012 shows that the Veteran complained of pain.  An assessment of right hip and groin pain with lumbar spasm was provided.  A February 2013 VA medical statement reflects that the Veteran had chronic right hip pain with sacroiliitis since 2009.  A March 2013 VA Physical Therapy note indicates that the Veteran experienced pain on rotation of his hip and was diagnosed with arthralgia.  

A private treatment record dated in May 2015 shows MRI results for the Veteran's hips which were positive for sacroiliitis joint issues.  The private examiner noted that the findings and symptoms were consistent with a fall during service.  

At the Veteran's June 2015 Board hearing, he stated that he had fallen on his hip while playing volleyball during his last active duty service period.  He experienced pain in his hip which radiated to his leg and back.  He states that the pain has continued since service.  

In light of the expanded claim of service connection for low back disorder, with associated hip and leg pain, the Board finds that another VA examination is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should identify any current joint disorder and provide a medical opinion as to whether any diagnosed disability is related to the Veteran's active duty service.

Regarding the Veteran's claim for a foot disorder, the Veteran asserts that his claimed disability is due to his active duty service.  Specifically, he states that his third and fourth toe nails would fall off during his last period of active duty service.  

Service treatment records dated in March 2009 show that the Veteran complained of foot fungus.  A March 2009 prescription for Clotrimazole cream is of record. 

A June 2010 VA treatment record shows that the Veteran had a persistent foot rash.

At the Veteran's June 2015 Board hearing, he stated that during his last active duty service period, his toenail turned a "white color" and then feel off.  He also noted that he continued to apply a cream on his toe after separation, but that it kept "falling off."  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  McLendon, 20 Vet. App. at 79; see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if any current foot disorder is related to the Veteran's military service.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joint examination by an appropriate medical professional to determine the nature and etiology of any low back disorder, with associated hip and leg pain found to be present.  The entire electronic files claims file must be reviewed by examiner. 

Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following:

a.  Identify all of the Veteran's low back, hip and/or leg disability disabilities.

b.  Then, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability found upon examination had its onset during, or is otherwise related to, the Veteran's active service.

In rendering an opinion, the examiner should note the lay statements and May 2015 private treatment record, to include a diagnosis of sacroiliitis.

A complete rationale must be provided for all opinions expressed and conclusions reached.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current disability of the foot, to include a fungus disease of the foot and/or toenails.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed foot disorder had its onset during, or was otherwise related, to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Then, the RO should readjudicate the Veteran's claims on appeal.  If any of the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and he must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




